DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: On page 5, on the last line of paragraph 16, the boost port is indicated as “22” instead of “28”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-13 and 16are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sisco et al. (US 3,937,021).
Re claim 9, Sisco et al. disclose a brake assembly with brake elements for stopping the wheels of a vehicle and a supply of hydraulic fluid for the brake assembly, the brake assembly including a master cylinder assembly comprising: a housing (14) and at least one housing bore in the housing, the housing bore configured for communication with a supply of hydraulic fluid (160); a master cylinder piston (96) slidably disposed in the at least one housing bore and movable by actuation of a brake pedal (20) between an active position and an inactive position; the master cylinder 

Re claim 10, Sisco et al. disclose a first check valve (148) and a second check valve (182) cooperating with the spool (and directing a flow of hydraulic fluid in the spool (128) between a supply of hydraulic fluid (160) and the master cylinder chamber (116).

Re claim 11, Sisco et al. disclose the second check valve (182) controlling the passage of hydraulic fluid from the quick-fill chamber to the master cylinder chamber in the first mode, and the first check valve (148) controlling the passage of hydraulic fluid 

Re claim 12, Sisco et al. disclose a biasing element (136) cooperating with the spool (128), the biasing element biasing the spool within the piston bore toward a position associated with the first mode of operation.

Re claim 13, Sisco et al. disclose wherein the first diameter (108) is greater than the second diameter (116).

Re claim 16, Sisco et al. disclose a booster assembly (12) operatively coupled with the master cylinder piston (96) and providing a boost force to the master cylinder piston when the brake pedal (20) is actuated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sisco et al. (US 3,937,021) in view of Milster (US 2,453,852).
Re claim 25, Sisco et al. teaches a brake assembly with brake elements for stopping the wheels of a vehicle and a supply of hydraulic fluid for the brake assembly, the brake assembly including a master cylinder assembly comprising: a housing (14) and at least one housing bore in the housing, the housing bore configured for communication with a supply of hydraulic fluid (160); a master cylinder piston (96) slidably disposed in the at least one housing bore and movable by actuation of a brake pedal (20) between an active position and an inactive position; the master cylinder piston having a first diameter and a second diameter; the first diameter cooperating with the housing bore to define a variable volume quick-fill chamber (108), the second diameter cooperating with the housing bore to define a variable volume master cylinder chamber (116), the master cylinder piston including a piston bore (132) communicating with the quick- fill chamber (108), and a spool (128) slidably disposed within the piston bore, the spool operable in a first mode to direct hydraulic fluid from the quick-fill chamber to the master cylinder chamber and the brake elements at a first pressure upon initial movement of the master cylinder piston from the inactive position toward the active position for taking up clearance between the brake elements; the spool operable in a second mode, upon further movement of the master cylinder piston, to direct hydraulic fluid from the quick-fill chamber to the supply of hydraulic fluid when pressure in the master cylinder chamber reaches a predefined threshold; continued movement of the master cylinder piston toward the active position providing hydraulic fluid to the 
Sisco et al. do not teach a plurality of master cylinder assemblies coupled in the brake housing.  Milster discloses the use of a plurality of master cylinder assemblies coupled in the brake housing.  It would have been obvious to one of ordinary skill in the art before the effective filing date to use a plurality of master cylinder assemblies in a brake assembly in order to provide selective operation in a vehicle. 

Re claim 26, Sisco et al. as modified teach a first check valve (148) and a second check valve (182) cooperating with the spool (and directing a flow of hydraulic fluid in the spool (128) between a supply of hydraulic fluid (160) and the master cylinder chamber (116), the second check valve (182) controlling the passage of hydraulic fluid from the quick-fill chamber to the master cylinder chamber in the first mode, and the first check valve (148) controlling the passage of hydraulic fluid from the quick-fill chamber (108) back to the supply (160) in the second mode when the pressure reaches the predefined pressure.

Re claim 27, Sisco et al. disclose a biasing element (136) cooperating with the spool (128), the biasing element biasing the spool within the piston bore toward a position associated with the first mode of operation.

Allowable Subject Matter
Claim 14, 15, 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 19-24 and 31-36 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Derrick, Price et al. and Karo teach similar brake assemblies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127.  The examiner can normally be reached on Monday - Wednesday, 6:30AM-2:30PM, Thursday, 6:30AM - 10:30AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWFebruary 13, 2021